DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 26-45 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
        
With respect to the allowed independent claim 26:
The closest prior art, Xu (US 20190065845, hereinafter “Xu”), discloses:
“A method comprising: capturing a first image of a subject illuminated by an infrared illumination source, wherein the first image comprises an infrared light image (the liveness detection unit controls the imaging system to sequentially enter into the visible light imaging mode and the infrared light imaging mode (S1310) and obtain the visible light images and near infrared images of the current human eyes sequentially, Fig. 13; step 1310 and Para. [0077], also refer to Figs. 11-12 and Paras [0065]-[0077] for more clarification), capturing a second image of the subject, wherein the second image comprises a visible light image  (the liveness detection unit controls the imaging system to sequentially enter into the visible light imaging mode and the infrared light imaging mode (S1310) and obtain the visible light images and near infrared images of the current human eyes sequentially, Fig. 13; step 1310 and Para. [0077], also refer to Figs. 11-12 and Paras [0065]-[0076] for more clarification), extracting, from each of the first image and the second image, corresponding portions representative of an iris of the subject (After obtaining the visible light and infrared light images of the same human eye, double-spectrum images are automatically registered by using an image processing algorithm (S1320), positions of pupils and irises are automatically detected in the registered images by using the image processing algorithm (S1330), Paras. [0065]-[0077]), identifying the subject to be a live person based on determining that a difference between the first metric and the second metric satisfies a threshold condition (i.e., the reflectance ration are within a preset range), wherein the threshold condition is based on predetermined differences in sharpness between visible light images of human irises and infrared light images of human irises (corresponding reflectance ratio images are calculated using the segmented double-spectrum images (S1350), and distribution characteristics of the reflectance ratio (e.g. parameters like histogram, gradient, variance) are analyzed (S1360). If the parameters of distribution characteristics of the reflectance ratio are within a preset range, it is determined that the current human eye is a prosthesis or a fake iris, otherwise, it is determined that the current human eye is a living object (S1370)., Paras. [0065]-[0077]) and responsive to identifying the subject in the first image and the second image to be a live person, executing an authentication process for the subject by authorizing or preventing access to a secure system” (The composite imaging system and method with multiplexing of the imaging functions of the present invention is described by using iris recognition as an example. However, various aspects of the present invention are not limited to recognition of the iris of human eyes, they can also be applied to other biological features, such as sclera, fingerprint, retina, nose, face (2D or 3D), eyeprint, lip lines and vein, for identity recognition).”
However, The closest prior art, Xu, does not teach or suggest the following novel features:
 	“the method comprising determining, for the first image and the second image, a first metric and a second metric, respectively, by generating a frequency-domain representation and measuring a pixel-domain feature of the first image and the second image, the first metric and the second metric being indicative of a sharpness of the corresponding portions of the first image and the second image representative of the iris, wherein the  sharpness characterizes edges in the first image and the second image, such that the pixel-domain feature comprises a rise distance of an edge”  in combination with all the recited limitations of the claim 26.
 	Dependent claims 27-32 are allowed as those inherit the allowable subject matter from claim 26.

 	With respect to the allowed independent claim 33:
 	The closest prior art, Xu (US 20190065845, hereinafter “Xu”), discloses:
 	“A system (the composite imaging camera module in Fig. 16a and Fig. 17a) comprising: an image acquisition device comprising an infrared (IR) illumination source  (infrared light source 150; Fig. 16a and Fig. 17a) and  an image analysis engine comprising one or more processing devices (FIG. 14 is a schematic drawing of a unified programmable biological feature recognition software architecture according to the present invention, which can be embodied in the composite imaging system according to the present invention, Para. [0079]), the image analysis engine configured to perform operations comprising: causing the image acquisition device to capture  a first image of a subject illuminated by an infrared illumination source, wherein the first image comprises an infrared light image (the liveness detection unit controls the imaging system to sequentially enter into the visible light imaging mode and the infrared light imaging mode (S1310) and obtain the visible light images and near infrared images of the current human eyes sequentially, Fig. 13; step 1310 and Para. [0077], also refer to Figs. 11-12 and Paras [0065]-[0077] for more clarification), causing the image acquisition device to capture  a second image of the subject, wherein the second image comprises a visible light image  (the liveness detection unit controls the imaging system to sequentially enter into the visible light imaging mode and the infrared light imaging mode (S1310) and obtain the visible light images and near infrared images of the current human eyes sequentially, Fig. 13; step 1310 and Para. [0077], also refer to Figs. 11-12 and Paras [0065]-[0076] for more clarification), extracting, from each of the first image and the second image, corresponding portions representative of an iris of the subject (After obtaining the visible light and infrared light images of the same human eye, double-spectrum images are automatically registered by using an image processing algorithm (S1320), positions of pupils and irises are automatically detected in the registered images by using the image processing algorithm (S1330), Paras. [0065]-[0077]), identifying the subject to be a live person based on determining that a difference between the first metric and the second metric satisfies a threshold condition (i.e., the reflectance ration are within a preset range), wherein the threshold condition is based on predetermined differences in sharpnesses between visible light images of human irises and infrared light images of human irises (corresponding reflectance ratio images are calculated using the segmented double-spectrum images (S1350), and distribution characteristics of the reflectance ratio (e.g. parameters like histogram, gradient, variance) are analyzed (S1360). If the parameters of distribution characteristics of the reflectance ratio are within a preset range, it is determined that the current human eye is a prosthesis or a fake iris, otherwise, it is determined that the current human eye is a living object (S1370)., Paras. [0065]-[0077]) and responsive to identifying the subject in the first image and the second image to be a live person, executing an authentication process for the subject by authorizing or preventing access to a secure system” (The composite imaging system and method with multiplexing of the imaging functions of the present invention is described by using iris recognition as an example. However, various aspects of the present invention are not limited to recognition of the iris of human eyes, they can also be applied to other biological features, such as sclera, fingerprint, retina, nose, face (2D or 3D), eyeprint, lip lines and vein, for identity recognition).”
However, The closest prior art, Xu, does not teach or suggest the following novel features:
 	“the system comprising determining, for the first image and the second image, a first metric and a second metric, respectively, by generating a frequency-domain representation and measuring a pixel-domain feature of the first image and the second image, the first metric and the second metric being indicative of a sharpness of the corresponding portions of the first image and the second image representative of the iris, wherein the  sharpness characterizes edges in the first image and the second image, such that the pixel-domain feature comprises a rise distance of an edge ” in combination with all the recited limitations of the claim 26.
 	Dependent claims 34-39 are allowed as those inherit the allowable subject matter from claim 33.

 	With respect to the allowed independent claim 40:
 	The closest prior art, Xu (US 20190065845, hereinafter “Xu”), discloses:
 	“One or more non-transitory, machine-readable storage devices comprising machine-readable instructions that, when executed by one or more processing devices, cause the one or more processing devices to execute operations comprising: obtaining a first image of a subject illuminated by an infrared illumination source, wherein the first image comprises an infrared light image (the liveness detection unit controls the imaging system to sequentially enter into the visible light imaging mode and the infrared light imaging mode (S1310) and obtain the visible light images and near infrared images of the current human eyes sequentially, Fig. 13; step 1310 and Para. [0077], also refer to Figs. 11-12 and Paras [0065]-[0077] for more clarification), obtaining a second image of the subject, wherein the second image comprises a visible light image  (the liveness detection unit controls the imaging system to sequentially enter into the visible light imaging mode and the infrared light imaging mode (S1310) and obtain the visible light images and near infrared images of the current human eyes sequentially, Fig. 13; step 1310 and Para. [0077], also refer to Figs. 11-12 and Paras [0065]-[0076] for more clarification), extracting, from each of the first image and the second image, corresponding portions representative of an iris of the subject (After obtaining the visible light and infrared light images of the same human eye, double-spectrum images are automatically registered by using an image processing algorithm (S1320), positions of pupils and irises are automatically detected in the registered images by using the image processing algorithm (S1330), Paras. [0065]-[0077]), identifying the subject to be a live person based on determining that a difference between the first metric and the second metric satisfies a threshold condition (i.e., the reflectance ration are within a preset range), wherein the threshold condition is based on predetermined differences in sharpnesses between visible light images of human irises and infrared light images of human irises (corresponding reflectance ratio images are calculated using the segmented double-spectrum images (S1350), and distribution characteristics of the reflectance ratio (e.g. parameters like histogram, gradient, variance) are analyzed (S1360). If the parameters of distribution characteristics of the reflectance ratio are within a preset range, it is determined that the current human eye is a prosthesis or a fake iris, otherwise, it is determined that the current human eye is a living object (S1370)., Paras. [0065]-[0077]) and responsive to identifying the subject in the first image and the second image to be a live person, executing an authentication process for the subject by authorizing or preventing access to a secure system” (The composite imaging system and method with multiplexing of the imaging functions of the present invention is described by using iris recognition as an example. However, various aspects of the present invention are not limited to recognition of the iris of human eyes, they can also be applied to other biological features, such as sclera, fingerprint, retina, nose, face (2D or 3D), eyeprint, lip lines and vein, for identity recognition).”
However, The closest prior art, Xu, does not teach or suggest the following novel features:
 	“the storage devices comprising determining, for the first image and the second image, a first metric and a second metric, respectively, by generating a frequency-domain representation and measuring a pixel-domain feature of the first image and the second image, the first metric and the second metric being indicative of a sharpness of the corresponding portions of the first image and the second image representative of the iris, wherein the  sharpness characterizes edges in the first image and the second image, such that the pixel-domain feature comprises a rise distance of an edge ” in combination with all the recited limitations of the claim 40.
 	Dependent claims 41-45 are allowed as those inherit the allowable subject matter from claim 40.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641